DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Status of Claims
This non-final office action is responsive to Applicant’s submission filed 01/22/2021. Currently, claims 1, 4, 5, 7-11 and 14-23 are pending. Claims 1, 5, 10, 11, 20, 22 and 23 have been amended. Claims 2, 3, 6, 12 and 13 have been cancelled. No newly added claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2015/0251891 (Peters et al. – hereinafter Peters), and further in view of U.S. Patent Appl. Pub. No. 2016/0125446 (Gonen). 

Referring to claim 1, Peters discloses a beverage dispenser system, comprising: 
a beverage dispensing device including a processor and a memory accessible to the processor, the memory storing a user profile created by a user of the beverage dispensing device, the user profile including predefined dispensing controls selected by the user, the memory further storing instructions that when executed by the processor implement a method comprising: [See paragraphs 0027-0029, 0060, 0080-0083, 0123]
identifying the user profile associated with the user of the beverage dispensing device; and [See paragraphs 0030, 0047, 0054]

Peters does not explicitly disclose the limitations:
receiving a beverage selection; 
recommending a different beverage based upon the beverage selection and the user profile associated with the user of the beverage dispensing device; and 
dispensing the different beverage in response to the recommendation comparison. 
Gonen teaches a system with the limitations: 
receiving a beverage selection; [See paragraphs 0040, 0059, 0060]  
recommending a different beverage based upon the beverage selection and the user profile associated with the user of the beverage dispensing device; and [See paragraphs 0059, 0060]
dispensing the different beverage in response to the recommendation comparison. [See paragraphs 0043, 0059-0061 – The selected product recommendation is fulfilled in coordination with a merchant.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method to Peters to have incorporated user profile parameters as in Gonen with the motivation of recommending a product according to one or more defined parameters. [See Peters paragraphs 0060, 0123; Gonen paragraphs 0059, 0060] 

claim 4, the combination of Peters and Gonen discloses the system of claim 1, wherein the implemented method further comprises generating a user interface, and wherein the beverage selection is received via the user interface. [See Peters paragraphs 0051, 0052]  

Referring to claim 5, the combination of Peters and Gonen discloses the system of claim 4, wherein the implemented method further comprises defining the dispensing controls via the user interface. [See Peters paragraph 0072]

Referring to claim 7, the combination of Peters and Gonen discloses the system of claim 6, wherein a plurality of the profiles for a corresponding plurality of users are stored in the memory. [See Peters paragraphs 0040, 0059, 0081 – One or more customer profile may be stored in the database.] 

Referring to claim 8, the combination of Peters and Gonen discloses the system of claim 1, further comprising an external computing device connectable to the beverage dispensing device, wherein the beverage selection is received via a user interface generated by the external computing device. [See Peters paragraph 0056] 

Referring to claim 9, the combination of Peters and Gonen discloses the system of claim 8, wherein the external computing device is connectable to the beverage dispensing device via a wireless connection. [See Peters paragraph 0050]

claim 10, the combination of Peters and Gonen discloses the system of claim 1, further comprising an external computing device, wherein the predefined dispensing controls are stored in a database on a memory of the external computing device. [See Peters paragraph 0059] 

Referring to claims 11 and 15-19, they contain similar limitations as set forth in claims 1, 4, 5, 7 and 8, and therefore are rejected based on the same rejection. 

Referring to claim 14, the combination of Peters and Gonen discloses the method of claim 12, wherein identifying the user includes receiving a personal identification number (PIN) or biometric identifier. [See Peters paragraph 0090]

Referring to claim 20, the combination of Peters and Gonen discloses the method of claim 11, further comprising: displaying a menu of approved beverages on the user interface based on the predefined dispensing controls. [See Peters paragraphs 0051-0054]

Referring to claim 21, the combination of Peters and Gonen discloses the method of claim 15, further comprising: displaying a menu of approved beverages on the user interface based on the retrieved profile. [See Peters paragraphs 0051-0054] 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Gonen, as applied to claim 11 above, and further in view of U.S. Patent Appl. Pub. No. 2010/0268378 (Sharpley).

Referring to claim 22, the combination of Peters and Gonen discloses the method of claim 11 above. The combination does not explicitly disclose the limitations: 
sending the beverage selection from a customer application implemented on a computing device remote from the beverage dispensing device to a point of sale (POS) system; and 
storing the beverage selection in the database. 
Sharpley teaches a method with the limitations: 
sending the beverage selection from a customer application implemented on a computing device remote from the beverage dispensing device to a point of sale (POS) system; and [See Abstract, paragraphs 0030, 0033, 0040]
storing the beverage selection in the database. [See paragraph 0059]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the combination of Peters and Gonen to have incorporated a product dispensing configuration as in Sharpley with the motivation of processing user remote orders. [See Sharpley paragraphs 0060, 0123] 

Referring to claim 23, the combination of Peters, Gonen and Sharpley discloses the method of claim 22, further comprising retrieving the beverage selection from the 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 5, 7-11, and 14-21 rejected under 35 U.S.C. §103 as being unpatentable over Peters et al. (U.S. 2015/0251891) in view of Catalano (U.S. 7,680,690) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687